Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 11/20/2020, claims 1, 11 and 12 were amended and 13 was newly added. Therefore, claims 6-13 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13, as well as 7-12 as being dependent on claim 6, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6: The newly added limitations “wherein said top surface comprises blank areas…”, “writing on said blank areas of said top surface and placing game pieces on said blank areas…” and “detect and process presence of writing on said blank areas …and presence of  game pieces on said blank areas…” were not described in the specification in such a way as 
Regarding claim 13: The newly added limitation “said educational or thinking game progresses from one of said blank areas of said top surface to another one of said blank areas of said top surface as indicated by an arrow displayed on said top surface” was  not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the teaching of progression of a game being indicated by a displayed arrow was not described in the specification as filed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olkin al (US 2013/0217496) in view of Wilson et al (US 2009/0309841).
Regarding claim 6: Olkin discloses using a computer screen as a game board (paragraph [0020], a game board 102 having a display surface 103, a controller 104, a self-moving dynamic game piece 106, and an actuated game piece 108. System 100 may be used for playing games or for simulations), wherein said computer screen is made of a transparent material (paragraph [0020], game board 102 is a flexible organic light emitting diode (OLED) display that may flex to form contours and shapes) and said computer screen being coupled to a computer processor (paragraph [0020], a game board 102 having a display surface 103, a controller 104, a self-moving dynamic game piece 106, and an actuated game piece 108); using said computer processor to display on said computer screen, which is the game board, images of an educational or thinking game (paragraph [0025], Controller 104 controls game board 102 to display one or more static or dynamic (e.g., animated or moving) images 112 on display surface 103 that are appropriate for the game or simulation in progress, the examiner broadly and reasonably interprets any game as a game which requires some level of thinking); wherein the top surface comprises blank areas corresponding to blank areas of said game board (paragraph [0020], game board 102 is a flexible display screen that may be molded to a particular topography as required for a particular game. For example, as shown in FIG. 1, game board 102 has an elevation change that forms a ridge 110, thereby adding depth to the game or simulation in progress); placing game pieces on said blank areas of said top surface (paragraph [0027], Game board 102 and controller 104 may be used with conventional static playing pieces (e.g., chess pieces, not shown), wherein image 112 is displayed upon display surface 103 to represent a conventional board (e.g., a chess board). Optionally, game board 102 and controller 104 may be used with one or more dynamic game piece 106 and/or one or more actuated game piece 108, together with, or in place of, the one or more conventional game pieces); transferring data from said computer screen, which is the game board, to said computer processor with a camera or sensors (paragraph [0032], paragraph [0036], user interacts with system 100 to control game pieces 106, 108 that move and actuate themselves. Controller 104 controls game board 102 to display effects of the user's (and the user's opponents) actions, optionally moves pieces, and optionally plays sounds); using said computer processor to detect and process presence of game pieces on said blank areas of said top surface of said computer screen (paragraph [0041], Controller 104 stores the current location, orientation, and status of each game piece 106 within memory 202 (e.g., as data 214) and controls movement of game piece 106 relative to that position); and using said computer processor to manage said educational or thinking game using an audio or visual system (paragraph 
However, Olkin does not specifically disclose that the computer screen is adapted for writing thereon; writing on a top surface said computer screen with an erasable marker in response to said images of said educational or thinking game; writing on said blank areas of said top surface and placing game pieces on said blank areas of said top surface; or detecting and processing presence of writing on said blank areas of said top surface of said computer screen.
Wilson discloses that a computer screen is adapted for writing thereon (paragraph [0025], the display surface 110 can be substantially similar to the writing surface of a conventional dry erase whiteboard. A user can provide an input onto the display surface 110 using an input device 140. The input device can be a felt tip-marker, a pointer, a stylus, the user's finger, an eraser, or other suitable implements. In an exemplary embodiment, the input device 140 can be a dry erase marker); writing on said blank areas of said top surface (paragraph [0026], As the user provides an input or marks in proximity to or upon the display surface 110 using the input device 140, the first and second optical detection element 130a and 130b can detect the position of the input device 140 relative to the display surface 110. The various positions of the input device 140 can be used to determine the input provided by the user); and detecting and processing presence of writing on said blank areas of said top surface of said computer screen (paragraph [0026], As the user provides an input or marks in proximity to or upon the display surface 110 using the input device 140, the first and second optical detection element 130a and 130b can detect the position of the input device 140 relative to the display surface 110. The various positions of the input device 140 can be used to determine the input provided by the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to integrate the input system as taught by Wilson into the game system as taught by Olkin in order to yield the predictable result of providing for the ability of providing a greater number of games, for example games which require a writing implement.
Regarding claim 7: Olkin and Wilson discloses that which is discussed above. Olkin further discloses said images are projected on an underside of said computer screen below said top surface (paragraph [0020], game board 102 is a flexible organic light emitting diode (OLED) display that may flex to form contours and shapes).
Regarding claim 8: Olkin and Wilson discloses that which is discussed above. Olkin further discloses that said computer processor and said computer screen form one integral unit (paragraph [0023], Each display segment 1403 may include local electronics for managing and generating its local display based upon instructions and information received from controller 104. In one embodiment, each display segment 1403 includes a graphic processor/controller (not shown) that is similar to circuitry of a display card within a PC).
Regarding claim 9: Olkin and Wilson discloses that which is discussed above. Olkin further discloses said camera or sensors are located at or on a bottom side of said computer screen, which is the game board (paragraph [0023], Each display segment 1403 may include local electronics for managing and generating its local display based upon instructions and information received from controller 104. In one embodiment, each display segment 1403 includes a graphic processor/controller (not shown) that is similar to circuitry of a display card within a PC).
Regarding claim 10: Olkin and Wilson discloses that which is discussed above. Olkin further discloses that said game board is illuminated at least partially by pulsed illumination (paragraph [0020], game board 102 is a flexible organic light emitting diode (OLED) display that may flex to form contours and shapes).
Regarding claim 11: Olkin and Wilson discloses that which is discussed above. Olkin further discloses moving said game pieces in response to said images of said educational or thinking game (paragraph [0040], Processor 304 controls motors 308 to turn drive wheels 310 to move game piece 106 across the surface of game board 102 based upon instructions received from controller 104).
Regarding claim 12: Olkin and Wilson discloses that which is discussed above. Olkin further discloses that said game pieces are identifiable with a unique frequency (paragraph [0040], data is encoded within each transmitted laser beam that identifies the firing piece such that the hit piece may identify the piece that fired and prevent false detection).
Regarding claim 13: Olkin and Wilson discloses that which is discussed above. Olkin further discloses that said educational or thinking game progresses from one of said blank areas of said top surface another one of said blank areas of said top surface as indicated on said top surface (paragraph [0032], The user interacts with system 100 to control game pieces 106, 108 that move and actuate themselves. Controller 104 controls game board 102 to display effects of the user's (and the user's opponents) actions, optionally moves pieces, and optionally plays sounds). Although Olkin does not specifically disclose that movement is indicated by an arrow on said top surface, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the non-functional printed matter of an arrow indicating progression of said game, in order to yield the predictable result of providing players with visual indicators of the progression of the game.

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive.
The applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Jason Pinheiro/            Examiner, Art Unit 3715

/KANG HU/            Supervisory Patent Examiner, Art Unit 3715